DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-4) in the reply filed on October 25th 2021  is acknowledged.

Claims Status:
Claims 1-7 are pending.
Claims 5-7 are withdrawn.
Claims 1-4 is being examined as follow:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by or alternatively, rejected under 35U.S.C 103 as being unpatentable over MATSUI et al (US2012/0070723A1).
Regarding claim 1, MATSUI discloses a welding device (manufacturing apparatus 200,fig.10) comprising:
a laser irradiation unit (a laser irradiator 25, fig.10) that irradiates a workpiece (sealer 19 and battery container, fig.10 and Abstract) with a laser light while scanning along an intended weld line of the workpiece (sealer 19 and battery container, fig.10 and Abstract) with the laser light (refer to Abstract cited: “…The welding unit is configured to laser-weld the sealer to the battery container by applying a laser beam to the peripheral edge portion of the sealer on the battery container through a laser transmission window formed in one surface of the chamber. …”); 
a first jig (laser irradiator chamber 24, laser transmission window 26 and tube 27, fig.10) arranged on a side of the laser irradiation unit (a laser irradiator 25, fig.10) with respect to the workpiece (sealer 19 and battery container, fig.10 and Abstract); and 
a second jig (battery conveyor 30 and lift mechanism 34, fig.10)arranged on an opposite side of the laser irradiation unit (a laser irradiator 25, fig.10) side with respect to the workpiece (sealer 19 and battery container, fig.10 and Abstract), the second jig (battery conveyor 30 and lift mechanism 34, fig.10) being capable of sandwiching the workpiece (sealer 19 and battery container, fig.10 and Abstract) with the first jig (laser irradiator chamber 24, laser transmission window 26 and tube 27, fig.10), 
laser irradiator chamber 24, laser transmission window 26 and tube 27, fig.10) includes: 
an exposed portion (refer to “expose portion” annotated on fig.10) that exposes the intended weld line (refer to “peripheral edge portion of the sealer” in abstract) of the workpiece (sealer 19 and battery container, fig.10 and Abstract) to the laser irradiation unit (a laser irradiator 25, fig.10) side; 
an introduction path (passage 83, fig.10) disposed in a downstream side in a scanning direction of the laser light (refer to Abstract cited: “…The welding unit is configured to laser-weld the sealer to the battery container by applying a laser beam to the peripheral edge portion of the sealer on the battery container through a laser transmission window formed in one surface of the chamber. …”), the introduction path (passage 83, fig.10) introducing an inert gas (refer to “N2” as Nitrogen, fig.10 and Paragraph 0029 cited: “…the ambience in the laser compartment 22 is an inert gas, such as nitrogen…”) to the exposed portion (refer to “expose portion” annotated on fig.10); and 
a discharge path (refer to the opening of vacuum pump 23, fig.10) disposed in an upstream side in the scanning direction of the laser light (refer to Abstract cited: “…The welding unit is configured to laser-weld the sealer to the battery container by applying a laser beam to the peripheral edge portion of the sealer on the battery container through a laser transmission window formed in one surface of the chamber. …”), the discharge path (refer to the opening of vacuum pump 23, fig.10) suctioning the inert gas (refer to “N2” as Nitrogen, fig.10 and Paragraph 0029 cited: “…the ambience in the laser compartment 22 is an inert gas, such as nitrogen…”) introduced to the exposed portion (refer to “expose portion” annotated on fig.10) to discharge the inert gas (refer to “N2” as Nitrogen, fig.10 and Paragraph 0029 cited: “…the ambience in the laser compartment 22 is an inert gas, such as nitrogen…”) to an outside (refer to the location of the vacuum pump location).

    PNG
    media_image1.png
    712
    624
    media_image1.png
    Greyscale


Regarding claim 2, MATSUI discloses a chamber (laser irritation chamber 24, fig.10) mounted on the first jig (laser irradiator chamber 24, laser transmission window 26 and tube 27, fig.10) so as to cover the exposed portion (refer to “expose portion” annotated on fig.10), the chamber (laser irritation chamber 24, fig.10) communicating with the exposed portion (refer to “expose portion” annotated on fig.10), 
wherein the chamber (laser irritation chamber 24, fig.10) includes a lid body (laser transmission window 26, fig.10) that transmits the laser light and an introduction hole (the holes on protective plate 81, fig.10) formed on a sidewall (wall that passage 83 in fig.10) to introduce the inert gas (refer to “N2” as Nitrogen, fig.10 and Paragraph 0029 cited: “…the ambience in the laser compartment 22 is an inert gas, such as nitrogen…”) to an inside of the chamber (laser irritation chamber 24, fig.10).

Regarding claim 4, MUTSUI discloses substantially all features set forth in claim 1, MUTSUI further discloses wherein the introduction path (passage 83, fig.10) and the discharge path (refer to the opening of vacuum pump 23, fig.10) are oppositely disposed (refer as the opposite location in fig.10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MATSUI et al (US2012/0070723A1) in view of De Souza et al (US2016/0303688A1).
	Regarding claim 3, MUTSUI discloses wherein the introduction path (passage 83 and the holes on protective plate 81, fig.10) inclines obliquely downward at an angle Ɵ with respect to a horizontal direction from the downstream side in the scanning direction of the laser light (refer to Abstract cited: “…The welding unit is configured to laser-weld the sealer to the battery container by applying a laser beam to the peripheral edge portion of the sealer on the battery container through a laser transmission window formed in one surface of the chamber. …”, it is noted that since MUTSUI’s laser can move freely to weld the peripheral edge portion of the sealer, therefore, MUTSUI’s device is performing the limitation “in a downstream side in a scanning direction”), the discharge path (refer to the opening of vacuum pump 23, fig.10) toward the upstream side, wherein the discharge path (refer to the opening of vacuum pump 23, fig.10) inclines obliquely upward at the angle Ɵ with respect to the horizontal direction from the downstream side in the scanning direction of the laser light (refer to Abstract cited: “…The welding unit is configured to laser-weld the sealer to the battery container by applying a laser beam to the peripheral edge portion of the sealer on the battery container through a laser transmission window formed in one surface of the chamber. …”), the discharge path (refer to the opening of vacuum pump 23, fig.10) toward the upstream side, however, MUTSUI only discloses the Ɵ is 0o for introduction path and 90o for discharge path.
MUTSUI does not disclose where in the angle Ɵ is 0o<Ɵ≤15o.
De Souza discloses wherein the introduction path (26, fig.1) inclines obliquely downward at an angle Ɵ, wherein the discharge path (30, fig.1) inclines obliquely upward at the angle Ɵ.

    PNG
    media_image2.png
    666
    567
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MUTSUI’s introduction path and discharge path with wherein the introduction path inclines obliquely downward at an angle Ɵ, wherein the discharge path inclines obliquely upward at the angle Ɵ, as taught by De Souze, in order to provide prevent combustion at the weld location and improve weld quality (refer to Paragraph 0005 cited : “…The only consumable material for laser welding is the gas used for shielding that may be helium gas, argon gas, carbon dioxide, or other gaseous compositions and combinations that are used to prevent combustion at the weld location and improve weld quality.…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified MUTSUI’s introduction path and discharge path with where in the angle Ɵ is 0o<Ɵ≤15o, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with modified MUTSUI’s teaching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hosokawa et al (US2010/0078413A1) discloses a method for manufacturing prismatic battery, and laser wedling jig and laser welding device.
Yasuda et al (US7345258) discloses a beam welding apparatus and beam welding method.
Chang (US6078021) discloses an apparatus and method of laser welding inside bellows joints and spacer.
KO et al (US2012/0234804) discloses a spatter removing device for laser welder.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761